Presentada moción para que desestimemos la apelación que en el pleito del epígrafe fué interpuesta el 9 de enero de 1929: apareciendo que el 19 del mismo mes el apelante soli-citó y obtuvo de la corte inferior una orden para que el ta-quígrafo hiciera la transcripción de sus notas taquigráficas sin que la baya radicado en dicha corte y sin que se haya solicitado prórroga con tal fin; que no ha sido radicada en este tribunal la certificación del legajo de la sentencia y que la parte apelante no se ha opuesto a la expresada moción: debemos desestimar y desestimamos esta apelación.